DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the at least one update request message" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent upon claim 6 to provide proper antecedent basis.

Claim 37 recites the limitation "the at least one update request message" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent upon claim 36 to provide proper antecedent basis.

Claim 47 recites the limitation "the at least one update request message" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent upon claim 46 to provide proper antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 31-34, 39, 41-44, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persico, US Patent Application Publication Number 2011/0070896 (hereinafter Persico) in view of Tsuyoshi, WO 2020261908 (hereinafter Tsuyoshi).
Regarding claims 1, 31, and 41, Persico discloses a apparatus for wireless communication at a user equipment (UE) for wireless communication [paragraph 0051], comprising: a memory [fig. 2: ref. 25]; and one or more processors [fig. 2: ref. 25] coupled to the memory,  one or more processors configured to: transmit in accordance with a first update rate, a first set of position messages indicating position information associated with the UE; and transmit a second set of position messages in accordance with a second update rate [paragraph 0012].
What Persico does not specifically disclose is transmitting the position messages to at least one vehicle UE.  However, Tsuyoshi teaches this limitation.  Tsuyoshi discloses a roadside apparatus and communication congestion control method wherein position messages are transmitted between pedestrian terminals and vehicle terminals [see the fifth through eighth paragraphs after the section headed “(First Embodiment)” reproduced herein:
In addition, wireless LAN communication such as WiFi (registered trademark) is performed between the pedestrian terminal 1 and the in-vehicle terminal 2 via the roadside device 3. In this wireless LAN communication, the roadside unit 3 serves as a master unit (access point), the pedestrian terminal 1 and the vehicle-mounted terminal 2 serve as slave units, and the roadside unit transmits and receives messages between the pedestrian terminal 1 and the vehicle-mounted terminal 2. 3 relays. The format and content of the message are common to ITS communication (inter-vehicle communication) and wireless LAN communication.
Further, the roadside machine 3 is installed at each intersection of the road, and the roadside machines 3 installed at a plurality of adjacent intersections communicate with each other via a dedicated roadside network (wired or wireless) or a network by cellular communication or the like. Is done. When the installation interval of the roadside units 3 is relatively short, ITS communication may be performed between the roadside units 3.
The pedestrian terminal 1 is possessed by a pedestrian (moving body). The pedestrian terminal 1 transmits and receives a message including position information and the like to and from the in-vehicle terminal 2 by ITS communication (pedestrian-vehicle communication), determines the risk of collision between the pedestrian and the vehicle, and determines the risk of collision. If there is a danger, a warning activation action for pedestrians will be performed. Note that the alert activation work may be performed using a mobile information terminal such as a smartphone connected to the pedestrian terminal 1.
The in-vehicle terminal 2 is mounted on a vehicle (mobile body). The in-vehicle terminal 2 transmits and receives a message including position information and the like to and from the pedestrian terminal 1 by ITS communication (pedestrian-vehicle communication), determines the risk of collision between the pedestrian and the vehicle, and determines the risk of collision. If there is a danger, a warning to the driver will be activated. The alert activation operation may be performed using a car navigation device connected to the in-vehicle terminal 2].
At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Persico to include the teaching of Tsuyoshi.  The motivation for this modification would have been to specifically point out that the position updates are sent to other devices.
Regarding claims 2, 32, and 42, Persico discloses wherein the one or more processors are further configured to determine the second update rate based at least in part on position information associated with one or more vehicles [paragraphs 0014, 0051].
Regarding claims 3, 33, and 43, Tsuyoshi discloses wherein the one or more processors are further configured to receive the position information associated with the one or more vehicles from the one or more vehicles [see the fifth through eighth paragraphs after the section headed “(First Embodiment)”].
Regarding claims 4, 34, and 44, Tsuyoshi discloses wherein the one or more processors are further configured to receive the position information associated with the one or more vehicles from a roadside unit [see the fifth through eighth paragraphs after the section headed “(First Embodiment)”].
Regarding claims 9, 39, and 49, Tsuyoshi discloses wherein the one or more processors, when transmitting the second set of position messages, are configured to broadcast a plurality of public safety messages [see the eighth paragraph after the section headed “(First Embodiment)” reproduced herein:  The in-vehicle terminal 2 is mounted on a vehicle (mobile body). The in-vehicle terminal 2 transmits and receives a message including position information and the like to and from the pedestrian terminal 1 by ITS communication (pedestrian-vehicle communication), determines the risk of collision between the pedestrian and the vehicle, and determines the risk of collision. If there is a danger, a warning to the driver will be activated. The alert activation operation may be performed using a car navigation device connected to the in-vehicle terminal 2.].

Allowable Subject Matter
Claims 5, 6, 10, 35, 36, 40, 45, 46, and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-8, 37-38, 47, and 48  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Rubin et al., US Patent Number 9,253,753, disclose vehicle to vehicle safety transceiver using time slots.
Cavalcanti et al., WO 2016/209197, disclose enhanced proximity services protocols for vehicle to anything communication.
Schwindt, FR 3076679, discloses systems and methods for autonomous distress locating in air vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
May 18, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644